Opinion by
Judge Peters :
By the will of his father the absolute fee to> the house and ground passed to his son, F. Parsons, and the effort to postpone the power of alienation until he should arrive at 25 years of age was inconsistent with the devise of the fee.
The property would be subject to the debts of appellee contracted after he was 21 years of age, as much as if contracted after he was 25 years old. Carlin’s Adm'r v. Carlin, etc., 8 Bush 141.
The attempted restriction on the power of alienation relied upon by appellant can not have the effect contended for. And the judgment of the chancellor is therefore affirmed.